Citation Nr: 1531845	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  08-23 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus (DM).

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to an initial compensable rating for burn scar of the right forearm and right hand.

4.  Entitlement to an initial rating in excess of 30 percent for bilateral pes planus with hammertoes, Morton's metatarsalgia, and right hallux rigidus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1984 to August 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2006, July 2008, and May 2009 decisions of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  In December 2012, the Veteran testified before the undersigned at a video conference hearing at the RO.

The issues were previously remanded in March 2013.  At that time, the issue of entitlement to service connection for a skin disorder was also remanded.  The Appeals Management Center (AMC) granted service connection for that issue in an August 2013 decision.  The Veteran has not appealed the August 2013 decision; therefore, the issue is no longer on appeal. 

The issue of entitlement to an increased rating for the Veteran's bilateral foot disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's sinusitis did not have its onset in service, and was not caused by or otherwise related to the Veteran's active military service.

2.  The Veteran's diabetes mellitus did not have onset in service or within one year of service and was not caused by or otherwise related to the Veteran's active military service.

3.  The Veteran's right upper extremity scars are not painful or unstable, they do not impact right arm function, and there are no other disabling effects.  His superficial and nonlinear scars are 17.5 square centimeters.


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic sinusitis are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  The criteria for service connection for diabetes mellitus, type II are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

3.  The criteria for an initial compensable rating for right upper extremity scars have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014); see also, Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

A May 2005 letter provided notice of the evidence required to substantiate the claims for service connection and informed the Veteran of his and VA's respective duties for obtaining evidence.  The April 2007 letter provided the Veteran with notice regarding effective dates and disability ratings.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claims.  The service treatment records and pertinent post-service VA and private treatment records identified by the Veteran have been obtained.  The Veteran was afforded VA examinations in February 2006, February 2012, and April 2013.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded adequate examinations.  The claims file and treatment records were reviewed, and the Veteran's history was taken.  The VA opinions are adequate, as the examiners considered the service treatment records, VA treatment records, and the statements of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  In light of the above development of the Veteran's claims, there has been substantial compliance with the Board's March 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only 'substantial' rather than strict compliance with the Board's remand directives is required under Stegall).

As noted, the Veteran was afforded a Board hearing in December 2012.  The Veterans Law Judge and the Veteran's representative outlined the issues on appeal, and the Veteran and representative engaged in a colloquy as to substantiation of the claims, including identifying relevant types of evidence.  Overall, the hearing was legally sufficient and the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board finds that all necessary development has been accomplished with respect to the claims being decided, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the available relevant records, and has provided adequate examinations to the Veteran.  The Veteran had not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

	A.  Laws and Regulations 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, including diabetes mellitus, shall be granted service connection although not otherwise established as incurred in or aggravated by service if manifested to a compensable degree within one year after service in a period of war or following peacetime service on or after January 1, 1947, provided the rebuttable presumption provisions of § 3.307 are also satisfied, pursuant to 38 C.F.R. §§ 3.307, 3.309(a).  However, in this case, there is no medical evidence demonstrating that the Veteran's diabetes manifested to a compensable degree within one year after service.  

For purposes of 3.303(b), where a veteran asserts entitlement to a chronic condition such as diabetes mellitus but there is insufficient evidence of a diagnosis in service, he can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a) (2014).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may affect the credibility of testimony, it does not affect competency to testify').

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      B.  Sinusitis
      
The Veteran asserts he was treated multiple times for chronic sinusitis during active service; therefore, service connection is warranted as incurred during service. 

The Veteran's claim of service connection for chronic sinusitis must be denied.  In this case, there is no evidence of chronic sinusitis during service.  There is a single complaint of stuffy nose, sneezing, and watery eyes for one year in July 1985.  The Veteran was prescribed cold tabs, and there is no indication of follow-up.  At time of separation in April 1986, the Veteran specifically denied sinusitis and the sinus physical examination was normal.  According to post-service private treatment records, the first confirmed diagnosis of allergic sinusitis in October 1991, more than 5 years after separation from service.  In short, the evidence fails to establish the presence of pathology during service.

In this case, the Board finds the most persuasive evidence as to whether the Veteran has chronic sinusitis incurred in or otherwise caused by service is against the claim.  A VA examiner reviewed the claims file, conducted a physical examination, and provided a negative nexus opinion in April 2013.  The examiner noted a diagnosis of allergic rhinitis.  The examiner reviewed the claims file and noted that while the Veteran was treated for otitis media at one point in time in service, the medical evidence was devoid of any treatment for a diagnosed condition of sinusitis in service in July 1985, and throughout his military service.  Thus, the current diagnosed condition of allergic rhinitis, which the Veteran was initially diagnosed with in 2010, and again in January 2013 is as less likely as not [50 percent or lesser probability] had its clinical onset during service.

The Board recognizes the Veteran's contention that his stuffy nose, sneezing, and running nose in service were due to chronic sinusitis; however, the Board finds this argument is outweighed by the April 2013 VA medical opinion.  The determination of whether such a relationship exists is medically complex and cannot be made based on lay observation alone.  Thus, as a lay person, the Veteran does not have the appropriate medical background or expertise to provide a competent opinion in this regard.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Moreover, despite the assertions otherwise, there is no credible evidence suggesting a continuity of symptomatology since his service.  Indeed, to the contrary, in the report of his April 1986 separation examination report, he specifically denied experiencing sinusitis.

In sum, chronic sinusitis was not manifest during service and is not in any other way caused by active service.  Rather, there was a remote post-service onset.  There is no reliable evidence linking the remote sinusitis to service or to a service-connected disease or injury.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for chronic sinusitis.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009). 

      C.  Diabetes Mellitus

The Veteran alleges his diabetes was incurred during active service.  In a June 2010 letter, the Veteran stated that he first started experiencing symptoms of diabetes while stationed in Germany including elevated blood glucose levels, frequent urination, thirst, fatigue, and tiredness and irritability that led to several discipline problems.  Because of elevated blood sugars he was referred to the dietician for assessment and meal planning that included being placed on a 1500 calorie diet for the duration of his military service.  During his December 2012 Board hearing, the Veteran testified that he was told, while in service, that he was borderline diabetic and that was the reason for a diet plan in service. 

The Veteran's claim of service connection for diabetes mellitus must be denied.  In this case, there is no evidence of diabetes mellitus during service or within one year of separation.  Rather, at time of separation in April 1986, the Veteran reported he had weight gain and indicated he did not know whether he had sugar or albumin in urine.  Furthermore, the endocrine system was normal and urinalysis was normal.  The Veteran's medical history does not establish a manifestation of diabetes mellitus within one year of separation and certainly does not establish that diabetes was manifest to a compensable degree within one year of separation.  More specifically, according to private treatment records, the first confirmed diagnosis of diabetes mellitus in October 1991, five years after separation from service.  In short, the evidence fails to establish the presence of pathology during service or within one year of separation.

In this case, the Board finds the most persuasive evidence as to whether the Veteran has diabetes incurred in or otherwise caused by service is against the claim.  A VA examiner reviewed the claims file and provided a negative nexus opinion in April 2013.  The examiner found that the Veteran's weight problems in service were not documented as associated with the Veteran being assessed as borderline diabetic.  The entire service medical records show no evidence related to the Veteran's assertions that his in-service diet management program was in place because he was borderline diabetic.  Thus, the Veteran's assertions that his in-service diet management program was in place because he was borderline diabetic is poorly substantiated.  

The Board recognizes the Veteran's testimony asserting that his weight gain in service was a manifestation of diabetes; however, the Board finds this argument is outweighed by the April 2013 VA medical opinion.  The determination of whether such a relationship exists is medically complex and cannot be made based on lay observation alone.  Thus, as a lay person, the Veteran does not have the appropriate medical background or expertise to provide a competent opinion in this regard.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran is competent and credible to describe his weight gain in service.  However, the Veteran is not competent to establish a matter that requires medical knowledge, such as an etiological relationship between his claimed diabetes and his weight gain in service.  Moreover, despite his assertions otherwise, there is no credible evidence suggesting a continuity of symptomatology since his service.  

In sum, diabetes mellitus was not manifest during service or within one year of separation.  There is no indication that the Veteran had service in Vietnam or was otherwise exposed to Agent Orange.  Rather, there was a remote post-service onset.  There is no reliable evidence linking the remote diabetes mellitus to service or to a service-connected disease or injury.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for diabetes mellitus.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

III.  Increased Rating Claims

	A.  Laws and Regulations - General

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2014).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).

      B.  Right Arm and Hand Scars

The Veteran's scars resulting from a burn to the right upper extremity are currently rated noncompensably under Diagnostic Code 7805.  He asserts that he should be compensated for them.  After reviewing the evidence, the Board does not find the evidence supports a compensable rating for his right upper extremity scars.

Under Diagnostic Code 7805, any disabling effects of a scar that is not covered by application of Diagnostic Codes 7800 through 7804 are to be evaluated under the proper diagnostic code.  38 C.F.R. § 4.118 (2014).  

The Veteran asserts he has limitation of motion due to his service-connected right forearm and hand scars.  Specifically, during the December 2012 Board hearing, the Veteran stated he is not able to "return his arm" due to skin tightness.  

During a February 2006 VA examination, the examiner found no visible burn scars, though he noted the skin of the right forearm appeared somewhat hyperpigmented in comparison with the left forearm and left hand.  The diagnosis was well-healed burn of the right forearm and right hand without complication or current symptoms. 

The Board's March 2013 remand specifically asked that all disabling effects of his scars be addressed and noted on the VA examination.  The April 2013 VA examination found no disabling effects.

Although the Veteran's right forearm and hand burn scars are currently ranted under Diagnostic Code 7805 for limitation of motion, there is no object evidence of limitation of motion of the upper extremity by the service-connected burn scars to warrant a compensable disability rating.  

There is no other diagnostic code pertaining to scars which could provide a higher disability rating.  The Board considered application of Diagnostic Code 7801, which pertains to scars that are not on the head, face, or neck, that are deep and nonlinear.  Id.  Under this code, the rating is based on the surface area of the deep and nonlinear scar, and an area of between 6 and 12 square inches (39 to 77 square centimeters) warrants a 10 percent rating.  The evidence does not show he has any deep nonlinear scars, certainly not covering such an extensive area.  

The Board also considered application of Diagnostic Code 7802, which pertains to scars that are not of the head, face, or neck, that are superficial and nonlinear.  Under that Diagnostic Code, 144 square inches (929 square centimeters) must be affected to warrant a 10 percent rating.  Id.  The Veteran's right upper extremity scars are only 17.5 square centimeters, not even half of the area needed for a compensable rating.  The Board considered application of Diagnostic Code 7804, which pertains to unstable or painful scars.  Id.  However, the evidence does not suggest that his scars are painful or unstable.  He has no service-connected scars on his face, head, or neck, thus Diagnostic Code 7800 is not for application.

The Board also finds that consideration of staged ratings is not appropriate.  The Veteran has experienced essentially the same level of disability due to his service-connected right arm and hand scars throughout the appeal period.  See Hart, 21 Vet. App. at 505.

Scars on the Veteran's right arm and hand scars have not required frequent hospitalizations, and have not markedly interfered with his capacity for employment.  Those scars have not suggested an exceptional or unusual disability picture, then, and it is not necessary to refer the rating issue for consideration of extraschedular ratings.  See 38 C.F.R. § 3.321 (b)(1) (2014).

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that 'the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant'); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for diabetes mellitus (DM) is denied.

Entitlement to service connection for sinusitis is denied.

Entitlement to an initial compensable rating for burn scar of the right forearm and right hand is denied.


	(REMAND ON NEXT PAGE)



REMAND

In a March 2013 Board remand, the Board directed the AOJ to schedule the Veteran for a VA feet examination to determine the nature and extent of his service-connected pes planus with hammertoes, Morton's metatarsalgia, and right hallux rigidus.  The Veteran underwent a VA flat foot examination in July 2013, however, the Veteran's other service-connected foot disabilities, hammertoes Morton's metatarsalgia, and right hallux rigidus were not evaluated.  The Board finds an additional VA foot examination is necessary which properly evaluates all of the Veteran's service-connected foot disorders. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA records of the Veteran for the Veteran's bilateral foot claim. 

2.  Schedule the Veteran for a VA feet examination to determine the nature and extent of his service-connected pes planus with hammertoes, Morton's metatarsalgia, and right hallux rigidus.  Any indicated tests should be accomplished.

3.  The AOJ should then readjudicate the claims on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran and his representative should be provided with a supplemental statement of the case as to this issue, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


